EX-99.B8.y. AMENDMENT TO THE PARTICIPATON AGREEMENT Among OPPENHEIMER VARIABLE ACCOUNT FUNDS, OPPENHEIMERFUNDS, INC. and ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA THIS AMENDMENT to the PARTICIPATION AGREEMENT (the “Agreement”), dated December 1, 1999 as amended (the “Agreement”) by and among Oppenheimer Variable Account Funds, OppenheimerFunds, Inc., and Allianz Life Insurance Company of North America is effective 2-1-2014 The Agreement is amended as follows: 1. Schedule 1 is hereby deleted and replaced in its entirety with this Schedule 1. SCHEDULE 1 The Portfolios will be available for any Separate Account established by the Board of Directors of the Company and any underlying contract in which they invest. 2. Schedule 2 is hereby deleted and replaced in its entirety by this Schedule 2. SCHEDULE 2 The Fund agrees to make available all the Portfolios of Oppenheimer Variable Account Funds, Portfolios include both service class and non service class shares. 3.All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed in its name and on behalf of its duly authorized representative as of the date specified above. ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By: /s/ Brian J. Muench Name: Brian J. Muench Title: Vice President, Investments Date: 1/27/2014 OPPENHEIMER VARIABLE ACCOUNT FUNDS By:/s/ Brian W. Wexted Name: Brian W. Wexted Title: Treasurer Date: 1/30/14 OPPENHEIMERFUNDS, INC. By: /s/ Cheryl Pipia Name: Cheryl Pipia Title: Head of Client Service Date: 2/4/2014
